Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Provisional Application 62780067, filed 12/14/2018 
Provisional Application 62895333, filed 09/03/2019

Information Disclosure Statement
The IDS filed 07/13/2022 and 10/03/2022 have been considered as noted on the attached PTO-1449.

Claims 1-4, 7-16, 18-20 and 58-60 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 10-13, 15, 16, 18-20 and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable by Bhattacharjee et al. [US 20180089258 A1, 2018-03-29], in view of Benantar et al. [US 20190213255 A1, 2019-07-11].

With respect to claims 1 and 20, Bhattacharjee teaches the claims limitations of system and method for managing geographically distributed data storage in a group-based communication system, the system physically located in a first geographic area, the system comprising at least one processor and at least one non-transitory memory including computer program code, the at least one non-transitory memory and the computer program code configured to, with the at least one processor ([0112] the distributed processing of the system enables scalability to include any number of distributed data systems. As such, queries received by the data intake and query system can be propagated to the network of distributed nodes to extend the search and analytics capabilities of the data intake and query system over different data sources. In this context, the network of distributed nodes can act as an extension of the local data intake in query system's data processing pipeline to facilitate scalable analytics across the diverse data systems. Accordingly, the system can extend and transform the data intake and query system to include data resources into a data fabric platform that can leverage computing assets from anywhere and access and execute on data regardless of type or origin.
[0159] the monitoring component 112 may also monitor and collect performance data related to one or more aspects of the operational state of a client application 110 and/or client device 102. For example, a monitoring component 112 may be configured to collect device performance information by monitoring one or more client device operations,.. a geographic location of the device, a device orientation, and any other information related to the operational state of the client device), cause the system to:
receive, from a first client [e.g. receives search requests from one or more client devices 404] ([0172] the search head 210 of the data intake and query system receives search requests from one or more client devices 404 over network connections 420. The data intake and query system 108 may reside in an enterprise location, in the cloud, etc. FIG. 4 illustrates that multiple client devices 404a, 404b, . . . , 404n may communicate with the data intake and query system 108) that is associated with a first organization identifier and associated with a first geographic data storage policy [e.g. local data stores 208 as specified in the search request] ([0173] the search head 210 analyzes the received search request to identify request parameters. If a search request received from one of the client devices 404 references an index maintained by the data intake and query system, then the search head 210 connects to one or more indexers 206 of the data intake and query system for the index referenced in the request parameters. That is, if the request parameters of the search request reference an index, then the search head accesses the data in the index via the indexer. The data intake and query system 108 may include one or more indexers 206, depending on system access resources and requirements. As described further below, the indexers 206 retrieve data from their respective local data stores 208 as specified in the search request. The indexers and their respective data stores can comprise one or more storage devices and typically reside on the same system, though they may be connected via a local network connection),
a message [e.g. the request] comprising message data [e.g. request parameters], wherein the message data includes a second organization identifier that is associated with a second geographic data storage policy that is different from the first geographic data storage policy [e.g. ERP processes 410, 412 that connect to respective remote (external) virtual indices, file organizations and protocols] ([0174-0175] if the request parameters of the received search request reference an external data collection, which is not accessible to the indexers 206 or under the management of the data intake and query system, then the search head 210 can access the external data collection through an External Result Provider (ERP) process 410. An external data collection may be referred to as a “virtual index” (plural, “virtual indices”). An ERP process provides an interface through which the search head 210 may access virtual indices.
A search reference to a virtual index relates to an externally stored and managed data collection, which the search head may access through one or more ERP processes 410, 412. FIG. 4 shows two ERP processes 410, 412 that connect to respective remote (external) virtual indices, which are indicated as a Hadoop or another system 414 (e.g., Amazon S3, Amazon EMR, other Hadoop® Compatible File Systems (HCFS), etc.) and a relational database management system (RDBMS) 416. Other virtual indices may include other file organizations and protocols, such as Structured Query Language (SQL) and the like. The ellipses between the ERP processes 410, 412 indicate optional additional ERP processes of the data intake and query system 108. An ERP process may be a computer process that is initiated or spawned by the search head 210 and is executed by the search data intake and query system 108. Alternatively or additionally, an ERP process may be a process spawned by the search head 210 on the same or different host system as the search head 210 resides);
in response to determining that the message [e.g. configuration parameters that are included in a search request message] is associated with the second geographic data storage policy [e.g. extraction rule and a set of events to which that extraction rule applies] [0139] events are field-searchable using one or more configuration files associated with the events. Each configuration file includes one or more field names, where each field name is associated with a corresponding extraction rule and a set of events to which that extraction rule applies. The set of events to which an extraction rule applies may be identified by metadata associated with the set of events. For example, an extraction rule may apply to a set of events that are each associated with a particular host, source, or source type. When events are to be searched based on a particular field name specified in a search, the system uses one or more configuration files to determine whether there is an extraction rule for that particular field name that applies to each event that falls within the criteria of the search. If so, the event is considered as part of the search results (and additional processing may be performed on that event based on criteria specified in the search). If not, the next event is similarly analyzed, and so on.
[0177] the search head 210 determines the number of ERP processes to be initiated via the use of configuration parameters that are included in a search request message…, it is likely preferable (but optional) to use two ERP processes to maintain the independent operation as between production and development data. Both of the ERPs, however, will belong to the same family, because the two RDBMS system types are from the same vendor), transmit a geographic data residency message package [e.g. appropriate search requests] comprising the message data to a geographic data residency server physically located within a second geographic area associated with the second geographic data storage policy [e.g. ERP generate appropriate search requests in the protocol and syntax of the respective virtual indices 414, 416] ([0179] the ERP processes 410, 412 may be implemented as a process of the data intake and query system. Each ERP process may be provided by the data intake and query system, or may be provided by process or application providers who are independent of the data intake and query system. Each respective ERP process may include an interface application installed at a computer of the external result provider that ensures proper communication between the search support system and the external result provider. The ERP processes 410, 412 generate appropriate search requests in the protocol and syntax of the respective virtual indices 414, 416, each of which corresponds to the search request received by the search head 210. Upon receiving search results from their corresponding virtual indices, the respective ERP process passes the result to the search head 210, which may return or display the results or a processed set of results based on the returned results to the respective client device);
receive, from the geographic data residency server physically located within the second geographic area, residency token data associated with the message data, the residency token data [e.g. annotation of each block generated from the raw data with one or more metadata fields] comprising a local repository address associated with the second geographic area in which the message data of the message is stored [e.g. a host field may contain a value identifying a host name or IP address of a device that generated the data] ([0195] a forwarder or other system component annotates each block generated from the raw data with one or more metadata fields. These metadata fields may, for example, provide information related to the data block as a whole and may apply to each event that is subsequently derived from the data in the data block. For example, the metadata fields may include separate fields specifying each of a host, a source, and a source type related to the data block. A host field may contain a value identifying a host name or IP address of a device that generated the data. A source field may contain a value identifying a source of the data, such as a pathname of a file or a protocol and port related to received network data. A source type field may contain a value specifying a particular source type label for the data. Additional metadata fields may also be included during the input phase, such as a character encoding of the data, if known, and possibly other values that provide information relevant to later processing steps. In some embodiments, a forwarder forwards the annotated data blocks to another system component (typically an indexer) for further processing); 
update the message data [e.g. requested parameters/keywords] to updated message data the residency token data received from the geographic data residency server physically located within the second geographic area ([0209] the indexer identifies a set of keywords in each event. At block 516, the indexer includes the identified keywords in an index, which associates each stored keyword with reference pointers to events containing that keyword (or to locations within events where that keyword is located, other location identifiers, etc. ) When an indexer subsequently receives a keyword-based query, the indexer can access the keyword index to quickly identify events containing the keyword.
[0134] in the data intake and query system, machine data are collected and stored as “events”. An event comprises a portion of machine data and is associated with a specific point in time…. Events may be derived from “time series data,” where the time series data comprises a sequence of data points (e.g., performance measurements from a computer system, etc.) that are associated with successive points in time. In general, each event has a portion of machine data that is associated with a timestamp that is derived from the portion of machine data in the event. A timestamp of an event may be determined through interpolation between temporally proximate events having known timestamps or may be determined based on other configurable rules for associating timestamps with events); and 
store the updated message data in a geographic data residency local repository physically located in the first geographic area, wherein the updated message data enables retrieval of the message using the local repository address associated with the second geographic area [e.g. the identified keywords /parameters in an index, which associates each stored keyword with reference pointers to events containing that keyword (or to locations within events where that keyword is located, other location identifiers, etc.)] ([0300] an indexer can optionally generate a keyword index to facilitate fast keyword searching for event data. The indexer includes the identified keywords in an index, which associates each stored keyword with reference pointers to events containing that keyword (or to locations within events where that keyword is located, other location identifiers, etc.). When an indexer subsequently receives a keyword-based query, the indexer can access the keyword index to quickly identify events containing the keyword. For example, if the keyword “HTTP” was indexed by the indexer at index time, and the user searches for the keyword “HTTP”, events 713 to 715 will be identified based on the results returned from the keyword index. As noted above, the index contains reference pointers to the events containing the keyword, which allows for efficient retrieval of the relevant events from the raw record data store.
[0373] the data intake and query system includes one or more forwarders that receive raw machine data from a variety of input data sources, and one or more indexers that process and store the data in one or more data stores. By distributing events among the indexers and data stores, the indexers can analyze events for a query in parallel. In one or more embodiments, a multiple indexer implementation of the search system would maintain a separate and respective inverted index for each of the time-specific buckets that stores events for a specific time range. A bucket-specific inverted index includes entries for specific field-value combinations that occur in events in the specific bucket. A search head would be able to correlate and synthesize data from across the various buckets and indexers).
Bhattacharjee does not expressly teach the message data comprising one or more of a conversation primitive or conversation metadata, the one or more of the conversation primitive or the conversation metadata facilitating indexing of the message.
Benantar teaches the message data comprising one or more of a conversation primitive or conversation metadata [e.g. metadata associated with the conversations], the one or more of the conversation primitive or the conversation metadata facilitating indexing of the message ([0032] embodiments of the metadata module 133 may include one or more components of hardware and/or software program code for indexing the metadata that was generated, saved, stored, collected, created or otherwise procured by the metadata module 133. The metadata module 133 may be configured to store, save or archive the metadata in an indexed manner such that the conversations, and metadata associated with the conversations, are retrievable).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Bhattacharjee with 
storing retrievable metadata associated with the conversations of Benantar. Such a modification be capable of retrieving conversations between a plurality of users related to a topic across a plurality of different communication modes (Benantar [0014]).

With respect to dependent claim 2, Bhattacharjee as modified by Benantar further teaches wherein the updated message data further comprises, the message data [e.g. metadata fields], and a message identifier associated with the message [e.g. identified request parameters] (Bhattacharjee [0195] a forwarder or other system component annotates each block generated from the raw data with one or more metadata fields. These metadata fields may, for example, provide information related to the data block as a whole and may apply to each event that is subsequently derived from the data in the data block. For example, the metadata fields may include separate fields specifying each of a host, a source, and a source type related to the data block. A host field may contain a value identifying a host name or IP address of a device that generated the data. A source field may contain a value identifying a source of the data, such as a pathname of a file or a protocol and port related to received network data. A source type field may contain a value specifying a particular source type label for the data. Additional metadata fields may also be included during the input phase, such as a character encoding of the data, if known, and possibly other values that provide information relevant to later processing steps. In some embodiments, a forwarder forwards the annotated data blocks to another system component (typically an indexer) for further processing.
Also Benantar [0040] embodiments of the retrieving module 135 may include one or more components of hardware and/or software program code for retrieving conversations, or portions of conversations, at the request of one or more users. The retrieving module 135 may be configured to retrieve conversations related to one or more of a topic chosen to be retrieved, user information (i.e. user names, IP addresses, etc.), a time period of conversation, or the like. The retrieving module 135 may be configured to retrieve conversations based on the same rules that users requested the topic based conversation retrieval system 100 to store the conversation in the first place).

With respect to dependent claim 3, Bhattacharjee as modified by Benantar further teaches wherein the local repository address is associated with a geographic data residency local repository physically located within the second geographic area associated with the geographic data storage policy (Bhattacharjee [0139] events are field-searchable using one or more configuration files associated with the events. Each configuration file includes one or more field names, where each field name is associated with a corresponding extraction rule and a set of events to which that extraction rule applies. The set of events to which an extraction rule applies may be identified by metadata associated with the set of events).

With respect to dependent claim 4, Bhattacharjee as modified by Benantar further teaches wherein the message is further associated with a recipient identifier and an author identifier, wherein the recipient identifier is associated with the first geographic data storage policy that is different from the second geographic data storage policy associated with the author identifier (Bhattacharjee [0699] the query coordinator 3304 can generate the unique identifier. For example, the query coordinator can receive information from the query acceleration data store 3308 indicating that it stored information. The query coordinator 3304 can maintain a mapping between generated unique identifiers and datasets, partitions, and so on, that are associated with information stored by the query acceleration data store 3308. The query coordinator 3304 may optionally provide a unique identifier to the requesting client, such that a user of the requesting client can re-use the unique identifier. For example, the user's client can present a list of all such identifiers along with respective queries that are associated with the identifier. The user can select an identifier, and generate a new query that is based on an associated query).

With respect to dependent claim 7, Bhattacharjee as modified by Benantar further teaches wherein the geographic data residency message package comprises a subset of the message data, and wherein the subset of the message data is replaced with the residency token data in the updated message data (Bhattacharjee [0813] metadata may include, for example, data identifying a host, a source, and a source type related to a bucket of data. Metadata may further indicate a range of timestamps of information within a bucket. The metadata can then be compared against a query to determine a subset of buckets within the common storage 4602 that may contain information relevant to a query….).

With respect to dependent claim 8, Bhattacharjee as modified by Benantar further teaches receive, from a second client, a message retrieval request (Bhattacharjee [0172] the search head 210 of the data intake and query system receives search requests from one or more client devices 404 over network connections 420. The data intake and query system 108 may reside in an enterprise location, in the cloud, etc. FIG. 4 illustrates that multiple client devices 404a, 404b, . . . , 404n may communicate with the data intake and query system 108), ), the message retrieval request comprising a message identifier, retrieve, from the geographic data residency local repository, the updated message (Bhattacharjee [0173] the search head 210 analyzes the received search request to identify request parameters. If a search request received from one of the client devices 404 references an index maintained by the data intake and query system, then the search head 210 connects to one or more indexers 206 of the data intake and query system for the index referenced in the request parameters. That is, if the request parameters of the search request reference an index, then the search head accesses the data in the index via the indexer. The data intake and query system 108 may include one or more indexers 206, depending on system access resources and requirements. As described further below, the indexers 206 retrieve data from their respective local data stores 208 as specified in the search request. The indexers and their respective data stores can comprise one or more storage devices and typically reside on the same system, though they may be connected via a local network connection);
upon determining that the updated message data comprises the residency token data, transmit a geographic data residency data retrieval request to a geographic data residency server associated with the residency token data, the geographic data residency retrieval request comprising the residency token data (Bhattacharjee [0174-0175] if the request parameters of the received search request reference an external data collection, which is not accessible to the indexers 206 or under the management of the data intake and query system, then the search head 210 can access the external data collection through an External Result Provider (ERP) process 410. An external data collection may be referred to as a “virtual index” (plural, “virtual indices”). An ERP process provides an interface through which the search head 210 may access virtual indices.
A search reference to a virtual index relates to an externally stored and managed data collection, which the search head may access through one or more ERP processes 410, 412. FIG. 4 shows two ERP processes 410, 412 that connect to respective remote (external) virtual indices, which are indicated as a Hadoop or another system 414 (e.g., Amazon S3, Amazon EMR, other Hadoop® Compatible File Systems (HCFS), etc.) and a relational database management system (RDBMS) 416. Other virtual indices may include other file organizations and protocols, such as Structured Query Language (SQL) and the like. The ellipses between the ERP processes 410, 412 indicate optional additional ERP processes of the data intake and query system 108. An ERP process may be a computer process that is initiated or spawned by the search head 210 and is executed by the search data intake and query system 108. Alternatively or additionally, an ERP process may be a process spawned by the search head 210 on the same or different host system as the search head 210 resides);
receive, from the geographic data residency server, the message data stored in the geographic data residency local repository at the local repository address associated with the residency token data (Bhattacharjee [0177] the search head 210 determines the number of ERP processes to be initiated via the use of configuration parameters that are included in a search request message…, it is likely preferable (but optional) to use two ERP processes to maintain the independent operation as between production and development data. Both of the ERPs, however, will belong to the same family, because the two RDBMS system types are from the same vendor); and
transmit the message data to the second client (Bhattacharjee [0179] the ERP processes 410, 412 may be implemented as a process of the data intake and query system. Each ERP process may be provided by the data intake and query system, or may be provided by process or application providers who are independent of the data intake and query system. Each respective ERP process may include an interface application installed at a computer of the external result provider that ensures proper communication between the search support system and the external result provider. The ERP processes 410, 412 generate appropriate search requests in the protocol and syntax of the respective virtual indices 414, 416, each of which corresponds to the search request received by the search head 210); 0179] upon receiving search results from their corresponding virtual indices, the respective ERP process passes the result to the search head 210, which may return or display the results or a processed set of results based on the returned results to the respective client device).

With respect to dependent claim 10, Bhattacharjee as modified by Benantar further teaches wherein the first geographic area is subject to the first data storage policy and the second geographic area is subject to the second geographic data storage policy (Bhattacharjee [0139] events are field-searchable using one or more configuration files associated with the events. Each configuration file includes one or more field names, where each field name is associated with a corresponding extraction rule and a set of events to which that extraction rule applies. The set of events to which an extraction rule applies may be identified by metadata associated with the set of events).

With respect to dependent claim 11, Bhattacharjee as modified by Benantar further teaches wherein the geographic data residency server is physically located within a third geographic area (Bhattacharjee [0173] the data intake and query system 108 may include one or more indexers 206, depending on system access resources and requirements. As described further below, the indexers 206 retrieve data from their respective local data stores 208 as specified in the search request. The indexers and their respective data stores can comprise one or more storage devices and typically reside on the same system, though they may be connected via a local network connection),

With respect to dependent claim 12, Bhattacharjee as modified by Benantar further teaches wherein the message data is stored in short term memory such that persistence of the message data only exists at the geographic data residency local repository (Bhattacharjee [0212] by storing events in buckets for specific time ranges, an indexer may further optimize the data retrieval process by searching buckets corresponding to time ranges that are relevant to a query).

With respect to dependent claim 13, Bhattacharjee as modified by Benantar further teaches wherein the geographic data storage policy is associated with legal data storage requirements associated with a particular geographic boundary (Bhattacharjee [0139] each configuration file includes one or more field names, where each field name is associated with a corresponding extraction rule and a set of events to which that extraction rule applies. The set of events to which an extraction rule applies may be identified by metadata associated with the set of events. For example, an extraction rule may apply to a set of events that are each associated with a particular host, source, or source type..).

With respect to dependent claim 15, Bhattacharjee as modified by Benantar further teaches wherein the residency token data comprises one or more of a message identifier, a storage location identifier, or a message encryption key (Bhattacharjee [0195] a forwarder or other system component annotates each block generated from the raw data with one or more metadata fields. These metadata fields may, for example, provide information related to the data block as a whole and may apply to each event that is subsequently derived from the data in the data block. For example, the metadata fields may include separate fields specifying each of a host, a source, and a source type related to the data block. A host field may contain a value identifying a host name or IP address of a device that generated the data).

With respect to dependent claim 16, Bhattacharjee as modified by Benantar further teaches wherein the message encryption key includes a first message encryption key associated with an organization identifier and a second message encryption key associated with the at least one the organization identifier (Bhattacharjee [0203] machine data can be stored in a compressed or encrypted formatted. In such embodiments, the machine data can be stored with or be associated with data that describes the compression or encryption scheme with which the machine data is stored. The information about the compression or encryption scheme can be used to decompress or decrypt the machine data, and any metadata with which it is stored, at search time).

With respect to dependent claim 18, Bhattacharjee as modified by Benantar further teaches wherein prior to receiving the residency token data from the geographic data residency server, the residency token data is transmitted to a group-based communication encryption key management server by the geographic data residency server (Bhattacharjee [0460] the partial search results (e.g., time-indexed events) obtained by the peer indexers 206 can be sharded into chunks of events (“event chunks”). Sharding involves partitioning large data sets into smaller, faster, more easily managed parts called data shards. The sharded partitions can be determined from policies, which can be based on hash values by default. Accordingly, the retrieved events can be grouped into chunks (i.e., micro-batches) based on a value associated with a search query and/or the corresponding retrieved events. For example, the retrieved events can be sharded in chunks based on the field names passed as part of a search query process of the data intake and query system. The event chunks can then be exported from the peer indexers 206 in parallel over the network to the worker nodes 214).

With respect to dependent claim 19, Bhattacharjee as modified by Benantar further teaches wherein the message retrieval request is forwarded to a geographic data residency server in an instance where the geographic data residency server cannot locate the residency token data (Bhattacharjee [0681] if the dataset source 3602 (or dataset destination 3616) is indexers 206, common storage, or query acceleration data stores 3308 with hundreds of potential partitions, and/or the query coordinator 3304 determines that it cannot support a one-to-one correspondence, it can allocate the four partitions to the intake layer 3604 (or the three partitions to the storage layer 3612), as illustrated in FIG. 36).

Regarding claims 58-60; the instant claims recite substantially same limitations as the above rejected claims 2-4 and are therefore rejected under the same prior-art teachings.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Bhattacharjee in view of Benantar, as applied to claim 1, further in view of Kulkarni et al. [US 20160277498 A1, May 11, 2015]. 

With respect to dependent claim 9, Bhattacharjee as modified by Benantar does not teach wherein the first geographic boundary is defined by a first plurality of latitude and longitude coordinates and the second geographic boundary is defined by a second plurality of latitude and longitude coordinates.
 Kulkarni teaches wherein the first geographic boundary is defined by a first plurality of latitude and longitude coordinates and the second geographic boundary is defined by a second plurality of latitude and longitude coordinates ([0022] attestation manager 110 may, at times, include a trust authority service. In embodiments, a trust authority service may be configured to verify the trustworthiness and/or geographic location (e.g., geo-location such as town, city, state, country, continent, geopolitical boundary, range of global positioning coordinates, range of longitude and latitude, and similar) of the storage devices or server systems 121 hosting, storing, or otherwise retaining the various storage nodes 120, VM nodes 122, or combinations thereof).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Bhattacharjee as modified by Benantar with geographic boundary is defined by plurality of latitude and longitude of Kulkarni. Such a modification would ensure that information that is stored in a storage volume at a storage node is located within the specified geographic region. Thus, a storage location of sensitive data may be controlled (Kulkarni [0012]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Bhattacharjee in view of Benantar, as applied to claim 1, further in view of Pahwa et al. [US 20200314173 A1, 2019-04-01].

With respect to dependent claim 14, Bhattacharjee as modified by Benantar does not particularly teach wherein at least of the first geographic area or, the second geographic area, and the particular geographic comprises at least Asia, western Europe, or North America.
Pahwa teaches wherein at least of the first geographic area or, the second geographic area, and the particular geographic comprises at least Asia, western Europe, or North America ([0030] each cluster 120 is associated with a respective geographical region 121, 121a-n. Asia, Europe, and North America. That is, each cluster 120 may be associated with the geographical region 121 of where the cluster 120 is physically located. Each cluster 120 may be located in a different geographical region 121, although in some examples, multiple clusters 120 share a same geographical region 121.
[0046] the controller 200, based on the geographical location 34 associated with the requests 30 (i.e., Tokyo, San Jose, and Boston), routes the request 30a to the cluster 120a,..).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Bhattacharjee as modified by Benantar with geographic boundary is defined by plurality of latitude and longitude of Kulkarni. Such a modification would provide a method for load balancing application requests across a multi-cluster containerized orchestration system (Pahwa [0003]).

Response to Amendment
In response to the 04/13/2022 office action claims 1, 2, 20 and 58 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-4, 7-16, 18-20 and 58-60 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 07/13/2022 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153